86 N.Y.2d 856 (1995)
659 N.E.2d 760
635 N.Y.S.2d 938
In the Matter of Syracuse Community Health Center, Respondent,
v.
Wendi A. M., Complainant, and New York State Division of Human Rights, Appellant.
Court of Appeals of the State of New York.
Submitted September 20, 1995.
Decided October 24, 1995.
Michael K. Swirsky, New York City, and Lawrence Kunin for appellant.
Devorsetz, Stinziano, Gilberti, Heintz & Smith, P. C., Syracuse (Frank A. Bersani, Jr., of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Judgment affirmed, with costs to petitioner-respondent Syracuse Community Health Center as against respondent-appellant New York State Division of Human Rights (see, Matter of North Shore Univ. Hosp. v Rosa, 86 N.Y.2d 413 [decided today]).